Citation Nr: 0603979	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1945 to August 1946 and from August 1950 to August 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and a 20 percent 
rating for bilateral hearing loss.  A Travel Board hearing 
was scheduled in November 2004; the veteran cancelled this 
hearing and withdrew his hearing request.


FINDING OF FACT

It is not shown that the veteran's hearing acuity was worse 
than Level V in his right ear or less than Level VI in his 
left ear at any time during the appeal period. 


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's bilateral hearing loss.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Tables 
VI, VIA, VII, Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, a February 2003 letter generally outlined the veteran's 
and VA 's responsibilities in developing evidence.  A July 
2004 statement of the case (SOC) properly (See VAOPGCPREC 8-
2003) provided the veteran notice on the "downstream" issue 
of an increased initial rating.  It advised the veteran of 
the basis for the rating assigned, i.e., the criteria for 
rating hearing loss disability, and of what the evidence 
showed.  It also provided the text of the regulation 
implementing the VCAA, including (at p. 3) that the claimant 
is to be advised to submit any evidence in his possession 
pertinent to the claim.  The veteran has had ample 
opportunity to respond.  Notice is complete.

The RO arranged for an official audiological evaluation (with 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

On June 2003 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
70
70
LEFT
50
55
65
75
85

The average puretone threshold for the right ear was 65 
decibels; the average for the left ear was 70 decibels.  
Speech recognition ability was 96 percent correct for each 
ear.  The veteran reported to the examiner that while in 
service he worked in ship engine rooms with intense noise 
from generators and main engines.  He stated that he was not 
given any type of hearing protection.  He also told the 
examiner that he has trouble hearing "in all types of 
situations" and that he must get close to people to hear 
them and often has to ask them to repeat themselves and to 
speak up.

In his December 2003 notice of disagreement, the veteran 
stated that he believed about a third of his hearing was 
gone.  He also stated that he resigned, in May 2003, from his 
job as a school bus driver not specifically because of his 
hearing loss, but because he thought it was "desirable to 
hear well."  He also reported that he had no new evidence to 
provide in support of his appeal.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85. Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

Official audiometry in June 2003 (the only audiometry during 
the appellate period that is in accordance with the 
regulatory requirements for rating hearing loss disability) 
revealed an average puretone threshold of 65 decibels in the 
right ear, and an average puretone threshold of 70 decibels 
in the left ear.  Speech discrimination was 96 percent in 
both ears.  Under Table VI, such hearing acuity constitutes 
Level II hearing in each ear.  

Since the puretone thresholds in each ear all exceed 55 
decibels, an exceptional pattern of hearing impairment is 
shown, and the bilateral hearing loss may be alternatively 
rated under Table VIA.  See 38 C.F.R. § 4.86(a).  Under those 
criteria, the right ear has Level V hearing, and the left ear 
has Level VI hearing.  As the hearing Level determinations 
under the Table VIA criteria are the more favorable to the 
veteran, they are the ones applied.  Combining the hearing 
level designations for the two ears under Table VII results 
in a 20 percent rating under Code 6100. 

As noted, the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  
Lendenmann, supra.  Here, that establishes that a 20 percent 
rating is warranted.  The veteran's own opinion that he has a 
one-third loss of hearing does not provide a legal basis for 
rating the hearing loss disability.  

The Board has considered whether "staged ratings" are 
indicated.  See Fenderson, supra.  As there is no competent 
evidence (i.e., audiometry) showing that the hearing loss 
disability was worse than Level V in the right ear or Level 
VI in the left ear at any time during the appeal period, 
"staged ratings" are not warranted. 

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran alleges that he chose to resign from his 
position as a school bus driver because he thought it was 
"desirable to hear well," there is no objective evidence in 
the record of 'marked' interference with employment or 
frequent hospitalizations due to hearing loss, or other 
factors of like gravity which would suggest that referral for 
extraschedular consideration is indicated.  In fact, the 
veteran himself stated in his notice of disagreement that he 
"decided to relinquish my job, not necessarily because of my 
hearing deficiency".  Accordingly, referral for 
extraschedular evaluation is not indicated.  


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


